Citation Nr: 1141450	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  09-02 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Boston, Massachusetts


THE ISSUE

Entitlement to an increased evaluation for status post fracture residuals of the right fourth and fifth metacarpals, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel

INTRODUCTION

The Veteran (appellant) served on active duty in the United States Army from January 1982 to April 1982.  

This appeal comes before the Board of Veterans' Appeals (Board) from a rating decision of January 2008 from the Boston, Massachusetts, Regional Office (RO), of the Department of Veterans Affairs (VA).  In that decision, the RO denied the appellant's request for an increased rating for his service-connected right hand disability.  The appellant was notified of that action and he appealed to the Board for review.

Following the perfection of the appeal, the appellant presented testimony before the undersigned Veterans Law Judge at the RO in November 2010.  A transcript of that hearing was prepared and has been included in the claims folder for review.  

The  issue of entitlement to service connection for bilateral hearing loss and tinnitus have been raised by the record through the submission to the Board of a VA audiological examination report dated March 2011, but these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As reported above, the appellant was denied an increased evaluation for his service-connected right hand disability via a rating action of January 2008.  That action was based upon VA medical examination that was performed in August 2007.  During his hearing before the Board, the appellant testified that since that examination he has been seen repeatedly at two local VA medical facilities.  He further asserted during the hearing that since last being examined, the right hand disability has increased in severity.  

VA has a duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  In this instance and upon first blush, it appears to the Board that the 2007 examination is stale and does not take into account treatment the appellant may have received for his right hand disability.  The Board finds that a thorough and contemporaneous medical examination that takes into account the records of prior medical treatment (the complete claims folder) so that the disability evaluation will be a fully informed one should be accomplished.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In light of the applicable provisions of the Veterans Claims Assistance Act of 2000 (VCAA), it is the Board's opinion that such an examination should be afforded the appellant before an appellate decision on the merits of his claim.

Additionally, it appears that there may be relevant records of VA treatment that have not been obtained and associated with the claims file which may be relevant to the appellant's claim.  Since VA has a duty to assist the appellant in the development of his claim, the Board believes that the claim should be remanded so that these records may be identified, obtained, and included in the claims file for review.  That is, VA's duty to assist the appellant in the development of his claim includes making reasonable efforts to obtain relevant records that the claimant adequately identifies to the Secretary and authorizes the Secretary to obtain.  See 38 U.S.C.A. § 5103(A)(b) (West 2002 & Supp. 2011).  In accordance with these provisions, the Board finds that a remand of this case also is warranted so the RO/AMC can ensure that all available VA treatment records are obtained.  See 38 C.F.R. § 3.159(c) (2011); Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that relevant VA treatment records are considered to be constructively contained in the claims folder and must be obtained before a final decision is rendered).

Accordingly, further appellate consideration will be deferred and the case is remanded to the RO/AMC for the following actions:

1.  The RO/AMC should review the record and ensure compliance with all notice and assistance requirements set forth in the VCAA and subsequent interpretive authority.  Copies of any correspondence forwarded to the appellant should be included in the claims folder for review. 

2.  The RO/AMC should contact the appellant and ask that he identify all sources of medical treatment received since January 2006 for his right hand disability.  Copies of the medical records from all sources, including VA records, (not already in the claims folder) should then be requested.  Of specific interest are all of the appellant's medical treatment records located at the VA Central Western Massachusetts Healthcare System, in Leeds, Massachusetts, and the Springfield Outpatient Clinic, in Springfield, Massachusetts.  All records obtained should be added to the claims folder.  If requests for records are not successful, the RO/AMC should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159(e) (2011).  

3.  Only after all of the appellant's medical records have been obtained and included in the claims folder, the RO/AMC should arrange for the appellant to be examined by an appropriate orthopedic specialist, who (if possible) has not previously examined him, and the specialist should comment on the severity of the appellant's status post fracture residuals of the right fourth and fifth metacarpals.  The claims folder and a copy of this remand are to be made available to the examiner to review prior to the examination.  Any indicated tests and studies should be conducted and all findings should be reported in detail. 

It is requested that the examiners identify what orthopaedic and neurological symptoms, if any, the appellant currently manifests, or has manifested in the recent past, that are attributable to a service-connected disability.  The examiner should specifically comment on whether the appellant now suffers from degenerative joint disease of the fourth and fifth metacarpals along with any other manifestations and symptoms produced by the disability.  Readings should be obtained concerning the appellant's range of motion and any limitation of function of the parts affected by limitation of motion.  The examiner should also be asked to include the normal ranges of motion of the fourth and fifth metacarpals.  

Additionally, the examiner should be requested to determine whether the fourth and fifth metacarpals, along with the rest of the hand, exhibits weakened movement, excess fatigability, or incoordination, and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion lost or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination. 

The examiner should also be asked to express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or on use.  With respect to the right hand, the examiner must describe the veteran's ability to perform fine motor movement or precise, intricate movement with the thumb and fingers.  

The claims folder and this Remand must be made available to the examiner for review prior to the examination.  The results proffered by the examiner must reference the complete claims folders and any inconsistent past diagnoses given.  It is requested that the results of the examination be typed and included in the claims folder for review.

4.  Following completion of the foregoing, the RO/AMC must review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the examination report.  If the examination report does not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the reports must be returned for corrective action.  38 C.F.R. § 4.2 (2011). 

5.  Thereafter, the RO/AMC should readjudicate the claim.  If the benefits sought on appeal remain denied, the appellant and the appellant's representative should be provided a supplemental statement of the case (SSOC).  The RO/AMC is reminded that it must make a determination as to whether an extraschedular evaluation for the appellant's service-connected right hand disability may be assigned.  The RO/AMC must fully discuss why, or why not, it is sending the claim to the Director, VA Compensation and Pension.  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order. 

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified. 

The purpose of the examination requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2011) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



